department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person identification_number telephone number employer_identification_number number release date date date uil legend a b c d publisher dollar_figurex dollar_figurey dear ------------------- this letter is in reference to the letter from the authorized representative of a in which a requested rulings that its sale of a half interest in its scholarly journal to a for for-profit publisher will not affect its sec_501 exemption ruling and that royalties and advertising income received by a will not constitute taxable unrelated_business_income a is a non-profit organization that has held a sec_501 tax exemption ruling since a has about members it is an educational and literary organization whose principal aim is to honor preserve study and disseminate scholarship about the life and works of the author b its activities consist of educational conferences a newsletter a scholarly archive and educational outreach its primary activity consists of publication of the scholarly journal c publisher wishes to purchase a half-interest in the a’s scholarly journal c and the publication d in return for such interest publisher would agree to pay to a on signing of the agreement the sum of dollar_figurex publisher and a would retain equal interests in the copyright and subsequent publication revenues publisher would provide c’s editor with an annual stipend of dollar_figurey per year and would publish and distribute the journal to all subscribers in return a will provide all journal content make all editorial decisions and provide publisher with its list of subscribers subscribers fall into two categories institutions primarily university libraries and individuals institutions are not members of a but individuals are publisher will manage all institutional subscriptions set institutional subscription rates and retain the revenues a will manage all individual subscriptions collect all individual dues and pay publisher dollar_figure per individual annually to compensate for publication and distribution costs publisher will pay a a royalty of approximately percent on revenues from institutional subscriptions publisher will also pay a a royalty of percent on non-subscription revenue earned including single and back issues sales and rights and permissions to copy or republish publisher will also pay a a royalty of percent on all advertising in the journal a contemplates that it will conduct significant activities involved in generating such advertising revenues although such revenues are contemplated to be de_minimis none of the officers and directors of a has any financial interest in publisher and none is related to any officers or directors of publisher a has represented that the directors have performed due diligence in negotiating the proposed agreement with publisher and represent that they believe that the agreement represents a fair_market_value transaction law sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less certain allowable deductions and modifications sec_512 of the code provides that there shall be excluded all royalties whether measured by production or by gross or taxable_income_from_the_property and all deductions directly connected with such income sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the function constituting the basis of its exemption sec_513 of the code provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_513-1 of the income_tax regulations provides that gross_income of an exempt_organization subject_to tax imposed by sec_511 of the code is includable in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions sec_1_513-1 of the regulations provides that in general any activity of an exempt_organization which is carried on for the production_of_income and which otherwise possesses the characteristics required to constitute trade_or_business within the meaning of sec_162 of the code is a trade_or_business for purposes of sections further the term trade_or_business generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 of the regulations provides that in general gross_income derives from unrelated_trade_or_business within the meaning of sec_513 of the code if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question -- the activities that is of producing or distributing the goods or performing the services involved -- and the accomplishment of the organization's exempt purposes sec_1_513-1 of the regulations provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes and it is substantially related only if the causal relationship is a substantial one the regulation continues that for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes rev_rul 1981_2_cb_135 describes the treatment of income received by an organization in two situations in the first situation the organization is exempt from federal_income_tax under sec_501 of the code the organization engages primarily in activities in furtherance of these purposes the organization also solicits and negotiates licensing agreements with various businesses the licensing agreements authorize the businesses to use the organization's trademarks trade names service marks copyrights and members' names in connection with distribution sale advertising and promotion of merchandise or services offered by such businesses the organization has the right to approve the quality or style of the licensed products and services the agreements also require the businesses to refrain from engaging in any activity that would adversely affect the reputation of the organization or its members or the value of the licensed product the income received by the organization from the agreements is based in some instances on a percentage of the gross_sales of the licensed products or services while in other cases the organization receives a flat sum each year in the second situation set forth revrul_81_178 supra the facts are the same as in the first situation except that the agreements with the businesses are concerned solely with endorsing the products and services offered by such enterprises the agreements require personal appearances by and interviews with members of the organization in connection with the endorsed products and services all income from the agreements is paid directly to the organization under revrul_98_15 1998_1_cb_718 a sec_501 organization may form and participate in a partnership and meet the operational_test of the statute if participation in the partnership furthers a charitable or educational purpose and the partnership arrangement permits the exempt_organization to act exclusively in furtherance of its exempt_purpose and only incidentally for the benefit of the for-profit partners revrul_2004_51 i r b describes whether an organization continues to qualify for exemption from federal_income_tax as an organization described in sec_501 of the code when it contributes a portion of its assets to and conducts a portion of its activities through a limited_liability_company llc formed with a for-profit corporation and whether the organization is subject_to unrelated_business_income_tax under sec_511 on its distributive_share of the llc's income the revenue_ruling holds that when the facts establish that the activities conducted through the llc are substantially related to the exercise and performance of the exempt_organization the exempt_organization continues to qualify for exemption under sec_501 and is not subject_to unrelated_business_income_tax under sec_511 on its distributive_share of the llc's income analysis in the past a has conducted all of the operations in writing publishing and distributing its educational journal advertising revenues have been de_minimis in order to more efficiently accomplish the publication and distribution of the journal a proposes to enter into an agreement to sell a one-half interest in the journal to publisher a for profit corporation under the proposed agreement a would receive a one-time payment of dollar_figurex for the one half interest a would be responsible for virtually all editorial functions of the journal and publisher would be responsible for all printing and dissemination costs none of the officers and directors of a has any financial interest in publisher and none is related to any officers or directors of publisher a has represented that the directors have performed due diligence in negotiating the proposed agreement with publisher and represent that they believe that the agreement represents a fair_market_value transaction the sale and joint publication agreement is similar to a joint_venture between a and publisher under revrul_98_15 1998_1_cb_718 a sec_501 organization may form and participate in a partnership and meet the operational_test of the statute if participation in the partnership furthers a charitable or educational purpose and the partnership arrangement permits the exempt_organization to act exclusively in furtherance of its exempt_purpose and only incidentally for the benefit of the for-profit partners in rev_rul i r b date the service applied this test and approved a joint_venture where a large university provided educational material to a for-profit partner that disseminated the material through interactive video technology however in that case there was the additional fact that the partnership activity constituted only an insubstantial part of the exempt_activities of the university here by contrast the publishing of the literary journal and the other activities under the agreement constitute a substantial apart of the activities of a we must then determine whether the agreement satisfies the two-part test of revrul_98_15 the activities under the agreement satisfy the first test in that the agreement furthers the charitable educational purpose of a a retains full control_over the editorial content of the publications it also receives compensation_for the use of this content that is represented to constitute fair_market_value the agreement allows a to concentrate on the core educational component of the journal and other publication while leaving to the publisher the conduct of the more mechanical aspects of publication and dissemination the activities under the agreement also satisfy the second part of the rev_rul test the agreement permits a to act exclusively in furtherance of its exempt_purpose by creating the editorial content of the journal and the other publication the publisher’s benefit is only incidental to this exempt_purpose giving it a negotiated share of the revenues as fair market compensation_for the printing publishing and dissemination services that it provides given the somewhat esoteric nature of the journal content the limited demand for such material and the due diligence negotiation for a fair_market_value agreement there is realistically no way that the publisher will obtain substantial monetary benefits the second issue is whether the royalties and advertising income that a will receive will constitute unrelated_business_taxable_income there is no question that the royalties and advertising activities constitute business that is regularly carried on the only question is whether the advertising is substantially related to a’s exempt purposes and whether the royalties are excludable under sec_512 it is acknowledged that a conducts all or most of the activities involved in soliciting and designing the advertising there is no contention that the advertising is substantially related to a’s exempt educational activities accordingly under united_states v american college of physicians supra the advertising income is taxable unrelated gross_income by contrast a receives the royalties-here approximately percent of revenues from institutional subscriptions and percent of revenues from non-subscription revenues solely for use of its copyrighted materials a performs no other services in return for such royalties under sec_512 and revrul_81_178 supra such royalties are thus excluded from gross unrelated_business_income accordingly we rule that the sale of a half interest in the scholarly journal to publisher will not affect a ‘s exemption as an organization described in sec_501 of the code and that royalties and advertising income received by a will not constitute taxable unrelated_business_income this ruling takes no position on any other revenue that a may receive either from publisher or any other source this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice mary jo salins acting manager exempt_organizations technical group sincerely
